DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 20 July 2022 has been considered and new rejections based on applicant’s amendments are recited below.  Claims 1-20 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a first locator means… for locating” and “a second locator means… for locating” has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “locator means” coupled with functional language “for locating” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) claim 14 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: lateral ridges (18, 24 respectively).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 2, 5 and 7 there is no antecedent basis for “the upwardly extending locator”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,082,958 to Engnell (Engnell).
Concerning claim 1, Engnell discloses in figure 5 a knife for wood chipping, comprising: 
a rectangular main body (2) having a center line (down the middle from 7 to 8 through 13), and upper (7) and lower surfaces (8); 
wherein in side profile the main body (2) defines a gull wing shape in which the upper surface (7) slopes downwardly (at 9 and 9’) on opposite sides of the center line and the lower surface (8) defines a pair of arcuate concave surfaces (14 and 14’) on opposite sides of the center line and the upper surface (7) and lower surface (8) meet on respective opposite sides of the main body to define first and second knife cutting edges (5, 5’) and
wherein each of the arcuate concave surfaces (14 and 14) extend in a smooth continuous arc from the center line (at 13) to the cutting edge (5, 5’).
Concerning claim 12, Engnell discloses the knife (2) is bilaterally symmetrical about the center line (see figure 5).
Concerning claim 13, Engnell discloses the knife according to claim 12 in combination with a holder (3) and a clamp (4), wherein each of the holder (3) and the clamp (4) defines surfaces (between 12 and 12’ and 19, 20 respectively) that are complementary to at least a portion of the upper and lower surfaces (7 and 8 respectively) of the knife (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engnell.
Concerning claim 2, Engnell does not disclose the upwardly extending locator is defined by a semi-circular ridge that extends along the center line.  However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Engnell such that the locator (between 11 and 11’) instead as a semi-circular shape as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to this shape (see ¶43 of the application publication).  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant (which applicant specifically pointed out in ¶43 of the application publication that it is not significant).
Concerning claim 3, Engnell discloses a downwardly extending locator (13) on the lower surface (8).
Concerning claim 4, Engnell discloses the downwardly extending locator (13) extends along the center line but it is not clearly a semi-circular ridge.  As discussed in claim 2 above, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Engnell such that the locator (13) instead as a semi-circular shape as such determination would result during routine engineering practices and experimentation, especially as applicant has provided no criticality to such a shape (see ¶43 of the application publication).
Concerning claim 10, Engnell discloses a downwardly extending locator (13) on the lower surface and along the center line.
Concerning claim 11, Engnell does not clearly disclose the downwardly extending locator (13) is a semi-circular ridge.  As discussed in claim 2 above, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Engnell such that the locator (13) instead as a semi-circular shape as such determination would result during routine engineering practices and experimentation, especially as applicant has provided no criticality to such a shape (see ¶43 of the application publication).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engnell in view of U.S. Patent No. 5,904,193 to Kellner (Kellner).
Concerning claim 5, Engnell does not disclose the upper surface (7) on each side of the upwardly extending locator is defined three planer sections.
Kellner discloses a knife (7) comprising a rectangular main body () having a center line (a), and upper and lower surfaces; an upwardly extending locator (25) on the upper surface and the upper surface on each side of the upwardly extending locator is defined by a first planar section (sloped section between 25 and 27), a second planar section (27) adjacent to and outwardly of the first planar section, and a third planar section (33) adjacent to and outwardly of the second planar section.
It would have been obvious to the skilled artisan at the time of the invention to construct the knife of Engnell such that the upper surface on each side of the upwardly extending locator is defined three planer sections as such determination would result during routine engineering practices and experimentation.  Accordingly, the simple substitution of the upper surface of Engnell with that of Kellner will obtain predictable results, a cutting knife, and is therefore obvious and proper combination of the references is made.

Allowable Subject Matter
Claims 14-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that Engnell now refers to U.S. Patent No. 8,082,958 while the prior office action used U.S. Patent Application Publication No. 2021/0347085.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        09/22/2022